Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement, effective on June 1,2011, is between DEBT RESOLVE,
INC., a Delaware corporation (hereinafter referred to as the "Company"), and
Michael J. Cassella (hereinafter referred to as "Executive").
 
WITNESSETH:
 
WHEREAS, the Company desires to retain the services of the Executive and to that
end desires to enter into a contract of employment with him, upon the terms and
conditions herein set fordi; and
 
WHEREAS, the Executive desires to be employed by the Company upon such terms and
conditions;
 
NOW, THEREFORE, in consideration of the premises and of the mutual benefits and
covenants contained herein, the parties hereto, intending to be bound, hereby
agree as follows:
 
1.       APPOINTMENT AND TERM
 
Subject to the terms hereof, the Company hereby employs tire Executive, and the
Executive hereby accepts employment with the Company, all in accordance with the
terms and conditions set forth herein, for a period of one (1) year commencing
on June 1, 2011 and conditioned upon funding at least $250,000 to the Company,
provided, however, that the Company may terminate the agreement upon thirty (30)
days notice at any time and for any reason or no reason within the first six
months, subject to the provisions in Section 6(b)v below. At the end of such
initial one year Term, this Agreement shall be extended automatically for
successive one (1) year Terms of employment, unless either the Company or the
Executive notifies the other party in writing at least ninety (90) days prior to
the end of the incumbent Term of any intention not to renew this Agreement, in
which case (A) this Agreement will terminate at the end of such incumbent Term
and (B) Section 6(g) hereof shall apply. All references herein to the "Term"
shall refer to both such initial Term and any successive Terms. The date upon
which the Term of this Agreement expires shall be referred to herein as the
"Expiration Date". The Executive shall serve as the Chief Operating Officer of
the Company and shall report directly to the Company's President.
 
 
1

--------------------------------------------------------------------------------

 
 
2.       SCOPE OF DUTIES
 
During the term of this Agreement, the Executive shall, unless prevented by
incapacity, devote his business time, attention and ability to the discharge of
his duties hereunder and to the faithful and diligent performance of such duties
and the exercise of such powers as may be assigned to or vested in him by the
President of the Company (the "President"), such duties to be consistent with
his position. The Executive shall obey the lawful and reasonable directions of
the President, consistent with Ms position, and shall use his diligent business
efforts to promote the interests of the Company and to maintain and promote the
reputation thereof. Specifically, the Executive will be responsible for sales
and investor relations. The executive shall be based in Tarrytown, New York and
Long Island, New York.
 
With written approval from the Company's Board of Directors, the Executive may
serve as a director or advisor to other corporations when those activities do
not conflict with Ms duties at Debt Resolve. Executive agrees that he will, upon
request of die President and the Board of Directors of die Company, resign from
any such dhectorsMp or advisorsliip if such directorship or advisorsMp becomes a
direct conflict of interest with Executive's obligations to the Company.
 
3.       COMPENSATION
 
a) Annual Salary. For the services and duties to be rendered and performed by
Executive during the Employment Period, the Company agrees to pay Executive as
follows:
 
(1) at the rate of One Hundred Fifty Thousand Dollars ($150,000), payable in
equal monthly or semi-monthly installments, consistent with the policies of the
Company for employees, effective on the Employment Date.
 
The Executive shall be reimbursed upon receipt of an approved expense report. In
addition, the Company shall reimburse Executive for all expenses reasonably and
necessarily incurred in connection with his employment by the Company, including
traveling expenses while absent, on the Company's business.
 
 
2

--------------------------------------------------------------------------------

 
 
b) Commissions. The Executive shall receive commissions of four (4%) percent on
any client secured by the Executive after the date of hire (excluding current
clients and current pipeline clients) for the duration of employment and for a
three (3) year term thereafter upon leaving employment.
 
c) Stock and other Incentive Compensation. Executive shall be issued 2,000,000
options at the prior day's closing on the Effective Date which shall vest one
fourth on die Effective Date, one fourth at the year one anniversary of the
Effective Date, one fourth at die year two anniversary of die Effective Date and
one fourth at die year three anniversary of the Effective Date.
 
d) Funding. The Executive will receive a bonus upon die successful introduction
to the Company of investors of seven (7%) percent of the funds closed for die
referral.
 
e) Stock price. The Executive will receive a bonus in an amount to be determined
by the President and the Board upon the Company share price trading in excess of
$0.50 and again in excess of $ 1.00 for a period of twenty (20) consecudve
trading days in each case.
 
4.       HEALTH INSURANCE AND OTHER FRINGE BENEFITS
 
In addition to the compensation specified in Section 3, the Executive shall be
entitled to participate in regular employee fringe benefit programs to the
extent such programs are offered by the Company to its executive employees,
including, but not limited to health, dental and vision, in effect prior to the
Commencement Date, and any benefit but not compensation programs developed after
the Commencement Date.
 
5.       VACATION
 
The Executive shall be entitled to four (4) weeks vacation (in addition to the
usual national holidays) during each calendar year during which he serves
hereunder. Such vacation shall be taken at such time or times as reasonably
requested by the Executive. Vacation not taken during a calendar year may not be
carried forward.


 
3

--------------------------------------------------------------------------------

 
 
6.       TERMINATION
 
a. This Agreement shall terminate in accordance with die terms of Section 6(b)
hereof; provided, however, that such termination shall not affect the
obligations of the Executive pursuant to die terms of Sections 7, 8 and 9
hereof.
 
b. This Agreement shall terminate on the Expiration Date; or as follows:
 
i.  Upon die written notice to the Executive by die Company at any time, because
of (v) die willful and material malfeasance, dishonesty or habitual drug or
alcohol abuse by the Executive materially and demonstrably related to or
materially and demonstrably affecting the performance of his duties; (w) the
Executive's continuing and intentional breach, non­performance or non-observance
of any of the material terms or provisions of this Agreement, but only after
notice by the Company of such breach, nonperformance or nonobservance and the
failure of the Executive to cure such default within thirty (30) days after the
Company's delivery of such notice; (x) the conduct by the Executive which the
Board in good faith determines could reasonably be expected to have a material
adverse effect on the business, assets, properties, results of operations,
financial condition, personnel or prospects of the Company (within each
category, taken as a whole), but only after notice by the Company of such
conduct and die failure of the Executive to cure same within thirty (30) days
after die Company's delivery of such notice; (y) upon the Executive's conviction
of a felony, any crime involving moral turpitude (including, witiiout
limitation, sexual harassment) related to or affecting the performance of his
duties or any act of fraud, embezzlement, theft or willful breach of fiduciary
duty against the Company (clauses (v)-(y), collectively referred to as "Cause").
 
ii. In the event the Executive, by reason of physical or mental disability,
shall be unable to perform the services required of him hereunder with or
without reasonable accommodation for a period of more dian 90 consecutive days,
or for more than a total of 120 non-consecutive days in the aggregate during any
period of twelve (12) consecutive calendar months, on the 91st consecutive day,
or the 121st day, as the case may be. The Executive agrees, in the event of any
dispute under this Section 6(b)(ii), and after written notice by the Board, to
submit to a physical examination by a licensed physician practicing in the
metropolitan New York, NY area selected by the Board.
 
 
4

--------------------------------------------------------------------------------

 
 
iii. In the event the Executive dies while employed pursuant hereto, on die last
day of die montii in which his deadi occurs.
 
iv. After the initial six (6) month period, upon sixty (60) days' written notice
by the Executive to the Company, in the event that the Company (A) shall not
comply with any material provision of diis Agreement and shall not have cured
any such failure within thirty (3 0) days after written notice of such
noncompliance has been given by the Executive to the Company, or (B) shall
assign to the Executive any duties that are materially inconsistent with his
status or that materially diminish his duties hereunder.
 
v.  Within the initial six (6) month period, upon thirty (30) days written
notice to the Executive.
 
c.  Termination by Company for Cause/Termination by Executive without Cause. If
dus Agreement is tenninated by die Company pursuant to Section 6(b)(i) or upon
resignation by the Executive with or without notice, then, odier dian as set
forth in this Agreement, the Company will have no further liability to die
Executive after die date of termination including, widiout limitation, the
compensation and benefits described herein. In the case of termination by die
Company pursuant to Section 6(b)(1) or resignation by the Executive with or
without notice, all Stock Options diat have not dien vested shall be immediately
forfeited. From and after the date of such termination, Executive shall continue
to be subject to the terms of Section 7, 8 and 9 hereof.
 
d.  Termination due to Disability. In die case of termination pursuant to
Section 6(b)(ii), the Executive will receive his then current salary until such
time (but not more dian 180 days after such termination for disability) as
payments begin under any long term disability insurance plan of the Executive,
if any. From and after die date of such termination, Executive shall continue to
be subject to the terms of Section 7, 8 and 9 hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
e.  Termination due to Death of Executive. In die case of termination pursuant
to Section 6(b)(iii), the Executive will receive his salary to die date of
termination.
 
f.  Constructive Termination or Termination widiout Cause. In the case of
termination pursuant to Section 6(b)(iv) after die initial six (6) mondi period,
die Executive will receive from the Company (i) the remaining balance of the
contract year's Base Salary, subject to a minimum of at least 6 months pay and
(ii) the right to exercise all Stock Options that have vested. The Executive
shall be bound by the terms of Section 9 for a period of one year from the date
of termination. The Executive shall continue to be bound by the terms of
Sections 7 and 8 as long as its terms apply.
 
g. Non-Renewal. In the event that, at least ninety (90) days prior to die end of
the Term of this Agreement, the Company notifies the Executive in writing of the
Company's intention not to renew this Agreement, then (A) the Executive will
receive from the Company three months' Base Salary following the Term of this
Agreement and (B) the terms of Section 9 hereof shall only apply to the
Executive during the three months following the Term during which die Executive
is being paid his Base Salary.
 
h. Initial Six (6) Month Period. In the event that the Company terminates tliis
agreement within the first six (6) months upon tiiirty (30) days written notice
to the Executive, then (1) the Executive shall be eligible for thirty (30) days
severance, (2) any deferred compensation to date and severance shall be paid in
cash or, at the option of the Executive, in Company stock at a conversion price
of $0.10 per share, such deferred compensation and severance to be paid in cash
provided that die Company has sufficient cash for at least six (6) months of
operations and diat such payment would not violate die terms of any financing
secured by the Company and (3) in the event that Company terminates tins
agreement after sixty (60) days but prior to die end of the six (6) month
initial period, dien Executive's unvested options shall immediately vest and die
former Executive shall have thirty (30) days in which to exercise such options,
after which time all newly vested but unexercised options shall expire but
previously vested options continue to follow die terms of the option agreement.


 
6

--------------------------------------------------------------------------------

 

 
7.      CONFIDENTIAL INFORMATION

 
(a) The Executive covenants and agrees that he will not at any time during die
continuance of this Agreement or at any time thereafter (i) print, publish,
divulge or communicate to any person, firm, corporation or odier business
organization (except in connection widi die Executive's employment hereunder) or
use for his own account any proprietary secret or confidential information
relating to the business of the Company (including, without limitation,
information relating to any customers, suppliers, employees, products, services,
formulae, technology, know-how, trade secrets or the like, financial information
or plans) or any proprietary secret or confidential information relating to the
affairs, dealings, projects and concerns of die Company, both past and planned
(die "Confidential Information"), which the Executive has received or obtained
or may receive or obtain during the course of his employment with the Company
(whether or not developed, devised or otherwise created in whole or in part by
the efforts of the Executive), or (ii) take with him, upon termination of his
employment hereunder, any information in paper or document form or on any
computer-readable media relating to the foregoing. The term "Confidential
Information" does not include information which is or becomes generally
available to the public other than as a result of disclosure by the Executive or
which is generally known in the consumer debt collection business. The Executive
furtiier covenants and agrees that he shall retain the Confidential Information
received or obtained during such service in trust for the sole benefit of the
Company or its successors and assigns.
 
(b) The term Confidential Information as defined in Section 7(a) hereof shall
include information obtained by the Company from any diird party under an
agreement including restrictions on disclosure known to die Executive.
 
(c) In die event tiiat the Executive is requested pursuant to subpoena or otiier
legal process to disclose any of the Confidential Information, die Executive
will provide the Company with prompt written notice so that the Company may seek
a protective order or other appropriate remedy and/or waive compliance with
Section 7 of this Agreement. In die event that such protective order or other
remedy is not obtained or that the Company waives compliance with the provisions
of Section 7 of this Agreement, the Executive will furnish only that portion of
the Confidential Information which is legally required.
 
8.      PATENTS
 
Executive agrees to and does hereby sell, assign, transfer and set over to the
Company, its successors, assigns, or affiliates, as the case may be, all his
right, title, and interest in and to any inventions, improvements, processes,
patents or applications for patents which he has developed or develops or
conceives individually or in conjunction with otiiers during Ms employment by
the Company, or, having possibly conceived same prior to his employment, may
complete while in die employ of the Company or any of its affiliates, in botii
cases whether during or outside business hours, whether or not on the Company's
premises, in connection with any matters with which his employment by die
Company or any of its affiliates is or may be concerned, to be held and enjoyed
by the Company, its successors, assigns or affiliates, as the case may be, to
the full extent of the term for which any Letters Patent may be granted and as
fully as die same would have been held by Executive, had diis Agreement, sale or
assignment not been made. Executive will make, execute and deliver any and all
instruments and documents necessary to obtain patents for such inventions,
improvements and processes in any and all countries. Executive hereby
irrevocably appoints the Company to be his attorney in fact in die name of and
on behalf of Executive to execute all such instruments and do all such diings
and generally to use die Executive's name for die purposes of assuring to die
Company (or its nominee) the full benefit of its rights under the provisions of
this Article 8.
 
9.      CERTAIN COVENANTS
 
(a) Covenant Not to Compete.    Executive agrees tiiat during die Employment
Period, he will not, widiout the express written permission of die Company,
which may be given or withheld in the Company's sole discretion, directly or
indirectly own, manage, operate, control, lend money to, endorse die obligations
of, or participate or be connected as an officer, director, 5% or more
stockholder of a publicly-held company, stockholder of a closely-held company,
employee, partner or otherwise, with any enterprise or individual engaged in a
business which is directly competitive with die business conducted by die
Company. For die purposes of tiiis Agreement, directly competitive shall mean
any company engaged in sales of (i) debt resolution software, or (ii) collection
software, or (hi) applications or extensions of the Company's debt resolution
technology.
 
 
7

--------------------------------------------------------------------------------

 
 
(b) Covenant Regarding Solicitation of Customers and Employees.       During the
one year period fodowing termination of his employment, Executive agrees that,
if such agreement is requested by die Company, he will not (i) solicit any past,
present or future customers of the Company in any way relating to the business
of the Company, or (ii) induce or actively attempt to influence any other
employee or consultant of the Company to terminate his or her employment or
consultancy with the Company.
 
(c)      Scope of Covenants.   It is understood and acknowledged by both parties
that, inasmuch as the Company intends to transact business worldwide, the
covenants set forth in diis Article 9 shall be enforced throughout die United
States and in any otiier country in which the Company does business.


10.     REMEDIES
 
(a) Without intending to limit die remedies available to the Company, it is
mutually understood and agreed that the Executive's services are of a special,
unique, unusual, extraordinary and intellectual character giving them a peculiar
value, the loss of which may not be reasonably or adequately compensated in
damages in an action at law, and, tiierefore, in the event of any material
breach by the Executive tiiat continues after any applicable cure period, the
Company shall be entitled to equitable relief by way of injunction or otherwise.
 
(a) The covenants of each of Sections 7, 8 and 9 hereof shall be construed as
independent of any other provisions contained in this Agreement and shall be
enforceable as aforesaid notwithstanding the existence of any claim or cause of
action of the Executive against the Company, whether based on this Agreement or
otiierwise. In die event that any of the provisions of Sections 7, 8 or 9 hereof
should ever be adjudicated to exceed the time, geographic, product/service or
other limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in any such jurisdiction to the maximum
time, geographic, product/service or other limitations permitted by applicable
law.


11.    COMPLIANCE WITH OTHER AGREEMENTS
 
The Executive represents and warrants to die Company that the execution of this
Agreement by Mm and Ms performance of Ms obligations hereunder will not, witii
or without the givmg of notice or the passage of time or bodi, conflict witii,
result in the breach of any provision of or the termination of, or constitute a
default under, any agreement to wlrich die Executive is a party or by which die
Executive is or may be bound.


12.    WAIVERS
 
The waiver by die Company or die Executive of a breach of any of the provisions
of diis Agreement shall not operate or be construed as a waiver of any
subsequent breach.


13.    BINDING EFFECT: BENEFITS
 
TMs Agreement shall Mure to the benefit of, and shall be binding upon, die
parties hereto and their respective successors, assigns, heirs and legal
representatives, including any corporation or other business orgamzation with
wMch the Company may merge or consolidate or sell all or substantially all of
its assets. Insofar as the Executive is concerned, diis contract, being
personal, cannot be assigned.


14.    NOTICES
 
All notices and other communications which are required or may be given under
diis Agreement shall be in writing and shall be deemed to have been duly given
when delivered to the person to whom such notice is to be given at his or its
address set forth below, or such other address for die party as shall be
specified by notice given pursuant hereto:
 
 
8

--------------------------------------------------------------------------------

 
 
(a)     If to the Executive, to him at:
 
Michael J. Cassella
2 Connecticut Avenue
Massapequa, NY 11758
 
and

 
(b)     If to the Company, to it at:


 
Debt Resolve, Inc.
150 White Plains Rd., Suite 108
Tarrytown, NY 10591

 
Attention: General Counsel
 
with a copy to:
 
Greenberg Traurig, LLP
200 Park Avenue, 15th Floor
New York, NY 10166
Attention: Spencer G. Feldman, Esq.



 
15.    MISCELLANEOUS
 
(a) This Agreement contains the entire agreement between die parties hereto and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof. This Agreement may not
be changed, modified, or terminated except upon written amendment approved by
the President and Board of Directors and executed by a duly authorized officer
of the Company and the Executive.
 
(b) The Executive acknowledges that from time to time, the Company may
establish, maintain and distribute employee manuals of handbooks or personnel
policy manuals, and officers or other representatives of the Company may make
written or oral statements relating to personnel policies and procedures. Such
manuals, handbooks and statements are intended only for general guidance. No
policies, procedures or statements of any nature by or on behalf of the Company
(whether written or oral, and whether or not contained in any employee manual or
handbook or personnel policy manual), and no acts or practices of any nature,
shall be construed to modify this Agreement or to create express or implied
obligations of any nature to the Executive.
 
 
9

--------------------------------------------------------------------------------

 
 
(c) This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.
 
(d) All questions pertaining to the validity, construction, execution and
performance of diis Agreement shall be governed by and construed in accordance
witii the laws of the State of New York.
 
(e) Any controversy or claim arising from, out of or relating to diis Agreement,
or the breach hereof (other tiian controversies or claims arising from, out of
or relating to die provisions in Sections 7, 8, 9 and 10), shall be determined
by final and binding arbitration in Westchester County, New York, in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association, by a panel of not less dian tiiree (3) arbitrators appointed by the
American Arbitration Association. The decision of die arbitrators may be entered
and enforced in any court of competent jurisdiction by either the Company or the
Executive.
 
 
(f) The parties indicate their acceptance of the foregoing arbitration
requirement by initialing below:
 

[img001.jpg]   [img002.jpg]   For the Company   Executive  

 
If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws, such provision shall be severable,
and this Agreement shall be construed and enforced as if such illegal, invalid,
or unenforceable provision had never comprised a part of this Agreement, and die
remaining provisions of dus Agreement shall remain in full force and effect and
shall not be affected by such illegal, invalid, or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal,
invalid, or unenforceable provision, there shall be added automatically as a
part of this Agreement a provision as similar in terms to such illegal, invalid,
or unenforceable provision as may be possible and be legal, valid, and
enforceable.


(g)     Indemnification. The Company hereby agrees to indemnify die Executive
pursuant to this Agreement to the fullest extent permitted by applicable law
from and against any and all liability, costs and expenses (including reasonable
attorneys' fees) that may be incurred by die Executive (i) as a result of
Executive's rendering of services to die Company, other than any such liability
which arises as a direct result of the material and demonstrable willful
misconduct or gross negligence of the Executive, and (ii) as a result of
Executive's rendering of Ins duties hereunder, in accordance with the
certificate of incorporation of the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed tins Agreement as of the
Effective Date.
 

  DEBT RESOLVE, INC.          
 
By:
[img003.jpg]       David M. Rainey        President and Chief Financial Officer
            EXECUTIVE       [img004.jpg]       Michael J. Cassella  

 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO THE EMPLOYMENT AGREEMENT,
DATED MAY 20,2011, BETWEEN
DEBT RESOLVE. INC. AND MICHAEL J. CASELLA




 
Performance Goals: 2011
 
List/Identify key performance goals below:


To be determined in conjunction with the President, Board of Directors and the
approved business plan of the Company.
 
 
12

--------------------------------------------------------------------------------

 